                                                             JS-6
 1
 2
 3
 4
                          UNITED STATES DISTRICT COURT
 5
                         CENTRAL DISTRICT OF CALIFORNIA
 6                             SOUTHERN DIVISION
 7
 8   PAMELA HARRIS,                          )     Case No. 8:20-cv-01061-E
 9       Plaintiff,                          )
                                             )
10
               v.                            )     JUDGMENT FOR VOLUNTARY
11   ANDREW SAUL,                            )     REMAND PURSUANT TO
12
     Commissioner of Social Security,        )     SENTENCE FOUR OF 42 U.S.C. §
         Defendant.                          )     405(g)
13                                           )
14                                           )
                                             )
15
16         The Court having approved the parties’ Stipulation to Voluntary Remand
17   Pursuant to Sentence Four of 42 U.S.C. § 405(g) and Entry of Judgment
18   (“Stipulation to Remand”) lodged concurrent with the lodging of the within
19   Judgment of Remand, IT IS HEREBY ORDERED, ADJUDGED AND
20   DECREED that the above-captioned action is remanded to the Commissioner of
21   Social Security for further proceedings consistent with the Stipulation to Remand.
22
23         IT IS SO ORDERED.
24
25
26           4/28/2021
     Dated: ____________              /s/ CHARLES F. EICK
                                __________________________________________
27                              THE HONORABLE CHARLES F. EICK
                                 U.S. DISTRICT COURT MAGISTRATE JUDGE
28




                                             -1-
